DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, 8, 10, 13-15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Weinstein (US 20160098522 A1) In view of Du (US 20180047196 A1).
Claim 1. Weinstein teaches a computing platform (Figs 1 and 2 service computer 103), comprising: 
a processing unit comprising a processor (Fig 8, processor 802 [0064]);
 a communication interface (network interface 828); and 
a memory unit storing computer-executable instructions, that, when executed by the processing unit (main memory 804 instructions 826 [0066]) , cause the computing platform to: 
receive a request to generate an output
([0087] IN FIG. 3, the information entered by Dr. Welby is sufficient for him to create an invitation by selecting an Invite button in the user interface on the physician computer 301. The physician computer 301 is connected to a communications network 302 which is connected to a service computer 303.); 
generate an instruction to capture physical trait data of a user
([0086]- [0087] IN FIG. 3, the information entered by Dr. Welby is sufficient for him to create an invitation by selecting an Invite button in the user interface on the physician computer 301. The physician computer 301 is connected to a communications network 302 which is connected to a service computer 303.); 
transmit the instruction to a mobile device of the user
([0089] In FIG. 5, the application housing the invention and running on service computer 501 sends a message to Anne's computer 503 over a communications network 502 notifying her of the invitation from Dr. Welby. The invitation contains a URL that, when selected by Anne, opens up a web browser with the details of the invitation.); 
receive, from the mobile device, the captured physical trait data, wherein the physical trait data is captured via one or more sensors of the mobile device
(([0084] eBP is an application that interacts with a smart blood pressure cuff that can transmit a patient's blood pressure readings to her smartphone via a Bluetooth connection. [0090]-[0091] In FIG. 7, Anne's responses 705 are sent via a communications network 702 to a service computer 701 running the application using the invention. There, her responses 705 are registered in a database 704 attached to a service computer 701 running an application using the invention.); 
and further discloses the process of obtaining previous data related to a user ([0078]) and human analysis of the data ([0102]) but does not specifically disclose 
receive, from a first external source, pre-stored user data associated with the user, the pre-stored user data being captured and stored prior to receiving the request to generate the output;
receive, from a second external source, additional user data; based on the received captured physical trait data , the received pre-stored user data and the received additional user data, generate, using machine learning, the output; generate a user interface including the output; and transmit the user interface to the mobile device for display on a display of the mobile device.

However, Du teaches the process to receive, from a first external source, pre-stored user data associated with the user, the pre-stored user data being captured and stored prior to receiving the request to generate the output
([0171] At step 402, the computer device (e.g., a server) receives data from another device (e.g., a user device). As disclosed herein, data received comprise raw data, partially processed data, fully processed data (including augmented data),… the received data are decompressed (e.g., the previously augmented data) into proper format suitable for processing on the server); 
receive, from a second external source, additional user data
([0175] At step 410, Big Data material can be accessed for subsequent processing. In some embodiments, Big Data material can be retrieved in real-time. In some embodiments, Big Data material can be saved in a database on the computer device.); and
 based on the received captured physical trait data , the received pre-stored user data and the received additional user data, generate, using machine learning, the output (
[0159] At step 310, a data fusion unit fuses the audio data, visual data and sensor data together based on the user preference and system setting. During data fusion, multiple data sources are integrated to produce more consistent, accurate, and useful information than that provided by any individual data source. n another example, the system can further fuse the visual data, audio data, and the sensor data (such as heart rate, blood pressure, etc.) to provide more accurate analyze of user emotion.);
 generate a user interface including the output
([0187] At step 508, data can be further augmented based on the receiver's preference, receiver device's setting, the characteristics of object/scene on the receiving side, the receiver's interactive control. [0190] At step 514, visual data can be transformed into proper format and delivered to; for example, a monitor or screen for display. At step 516, audio data can be transformed into proper audio format and delivered to, for example, a speaker); 
and transmit the user interface to the mobile device for display on a display of the mobile device
([0167] At step 320, compressed data can be transferred to a proper receiver device and the cloud using proper communication protocols, using, for example, a data transmission unit. In some embodiments, the data can also be encrypted to ensure secure transformation.
[0186] At step 506, the received data (e.g., decompressed/decrypted) can be translated into proper information based on one or more user preferences and system settings. For example, if the computer device does not have 3D display capability, at this step 3D information can be properly transformed into 2D displayable information.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use receive, from a first and second external source, the received pre-stored user data and the received additional user data, generate, using machine learning, the output; generate a user interface including the output; and transmit the user interface to the mobile device for display on a display of the mobile device as taught by Du within the system of Weinstein for the purpose of enhancing the system to analyze all available data related to an individual and provide a thorough analysis to a user requesting information.

Claim 2. Weinstein and Du teach the computing platform of claim 1, wherein the captured physical trait data includes at least one of: heart rate and pulse (Weinstein [0084]).

Claim 3. Weinstein and Du teach the computing platform of claim 1, wherein the instruction to capture physical trait data of the user includes a request for the user to perform an activity with the mobile device ([0084] eBP is an application that interacts with a smart blood pressure cuff that can transmit a patient's blood pressure readings to her smartphone via a Bluetooth connection. eBP allows patients to enter health information about themselves and transmit it to authorized health care providers via a messaging system.). 

Claim 4. Weinstein and Du teach the computing platform of claim 1, further including instructions that, when executed, cause the computing platform to: transmit, to the mobile device and in response to the request to generate an output, an application for execution on the mobile device (Fig 5 [0089] In FIG. 5, the application housing the invention and running on service computer 501 sends a message to Anne's computer 503 over a communications network 502 notifying her of the invitation from Dr. Welby. The invitation contains a URL that, when selected by Anne, opens up a web browser with the details of the invitation.). 

Claim 7. Weinstein and Du teach the computing platform of claim 1, wherein the additional user data includes at least one of: medical data of the user and prescription data of the user ([0099] a. For example, if a doctor is interested in medical data relating to a heart condition, information extraction will focus on data such as color of the face, pulse/heartbeat, breathing data, blood pressure, and etc.).

Claim 8. Weinstein teaches a computing device (Fig 5 , 503), comprising: 
a processing unit comprising a processor (Fig 8, processor 802 [0064]);; 
a communication interface (network interface 828); and 
a memory unit storing computer-executable instructions, which when executed by the processing unit (main memory 804 instructions 826 [0066]), cause the computing device to: 
execute an application on the computing device, executing the application including: 
initiating a communication session with an external data source via the communication interface 
(Figs 5 and 7 e.g. invitation and invitation response 705; [0089] In FIG. 5, the application housing the invention and running on service computer 501 sends a message to Anne's computer 503 over a communications network 502 notifying her of the invitation from Dr. Welby. T); 
displaying, by a display of the computing device, a user interface including instructions for capturing one or more physical traits of a user 
(([0089] In FIG. 5, the application housing the invention and running on service computer 501 sends a message to Anne's computer 503 over a communications network 502 notifying her of the invitation from Dr. Welby. The invitation contains a URL that, when selected by Anne, opens up a web browser with the details of the invitation.));
capturing, via one or more sensors in the computing device, the one or more physical traits of the user
([0084] eBP is an application that interacts with a smart blood pressure cuff that can transmit a patient's blood pressure readings to her smartphone via a Bluetooth connection. [0090]-[0091] In FIG. 7, Anne's responses 705 are sent via a communications network 702 to a service computer 701 running the application using the invention. There, her responses 705 are registered in a database 704 attached to a service computer 701 running an application using the invention.);
and further discloses the process of obtaining previous data related to a user ([0078]) and human analysis of the data ([0102]) but does not specifically disclose 
extracting, from the external data source, pre-stored user data; 
transmitting the extracted, pre-stored user data to a computing platform; 
transmitting, to the computing platform, the captured one or more physical traits of the user;
receiving, from the computing platform, a user interface including a generated output, the output generated based on the extracted, pre-stored user data and the captured one or more physical traits of the user; and displaying, by a display of the computing device, the received user interface.

However, Du teaches the process of extracting, from the external data source, pre-stored user data ([0090] In some embodiments, functionalities of two or more modules can be combined. In some embodiments, one or more sub-modules can be used to carry out one type of functionality. For example, extraction module 128 can performs data discovery and extract information from raw data received in real-time); 
transmitting the extracted, pre-stored user data to a computing platform
(([0171] At step 402, the computer device (e.g., a server) receives data from another device (e.g., a user device). As disclosed herein, data received comprise raw data, partially processed data, fully processed data (including augmented data),… the received data are decompressed (e.g., the previously augmented data) into proper format suitable for processing on the server)); 
transmitting, to the computing platform, the captured one or more physical traits of the user
([0159] At step 310, a data fusion unit fuses the audio data, visual data and sensor data together based on the user preference and system setting. During data fusion, multiple data sources are integrated to produce more consistent, accurate, and useful information than that provided by any individual data source. n another example, the system can further fuse the visual data, audio data, and the sensor data (such as heart rate, blood pressure, etc.) to provide more accurate analyze of user emotion.);
receiving, from the computing platform, a user interface including a generated output, the output generated based on the extracted, pre-stored user data and the captured one or more physical traits of the user
([0187] At step 508, data can be further augmented based on the receiver's preference, receiver device's setting, the characteristics of object/scene on the receiving side, the receiver's interactive control. [0190] At step 514, visual data can be transformed into proper format and delivered to; for example, a monitor or screen for display. At step 516, audio data can be transformed into proper audio format and delivered to, for example, a speaker); and
displaying, by a display of the computing device, the received user interface
([0167] At step 320, compressed data can be transferred to a proper receiver device and the cloud using proper communication protocols, using, for example, a data transmission unit. In some embodiments, the data can also be encrypted to ensure secure transformation.
[0186] At step 506, the received data (e.g., decompressed/decrypted) can be translated into proper information based on one or more user preferences and system settings. For example, if the computer device does not have 3D display capability, at this step 3D information can be properly transformed into 2D displayable information.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use extracting, from the external data source, pre-stored user data; transmitting the extracted, pre-stored user data to a computing platform; transmitting, to the computing platform, the captured one or more physical traits of the user; receiving, from the computing platform, a user interface including a generated output, the output generated based on the extracted, pre-stored user data and the captured one or more physical traits of the user; and displaying, by a display of the computing device, the received user interface as taught by Du within the system of Weinstein for the purpose of enhancing the system to analyze all available data related to an individual and provide a thorough analysis to a user requesting information.

Claim 10. Weinstein and Du teach the computing device of claim 8, wherein the one or more physical traits of the user include one or more of: blood pressure, heart rate, and pulse (Weinstein [0084]).

Claim 13. Weinstein and Du teach the computing device of claim 8, wherein the instructions for capturing one or more physical traits of the user include instructions to performed a predefined activity for a predefined time period with the computing device (Weinstein [0004] e may be meaningful value to physicians in receiving “such step data” about patients' physical activity over a period of time.).

Claim 14. Weinstein and Du teach the computing device of claim 13, wherein the instructions to perform the predefined activity for the predefined time period further including instructions to capture a heart rate of the user at a start of the predefined time period and at an end of the predefined time period (Weinstein [0006] he Apple Watch from Apple Inc. measures both exercise and heart pulse. It may be the case that a physician would like to receive heart pulse data, but not exercise data, despite that fact that both data types are read and transmitted from the same device.).
Claim 15. Weinstein teaches a method, comprising: 
by a computing device (Fig 5, 503) having at least one processor (Fig 8, processor 802 [0064]),
 a communication interface and a memory storing instructions that, when executed by the at least one processor, cause the processor to: 
execute an application on the computing device, executing the application including: 
initiating a communication session with an external data source via the communication interface; extracting, from the external data source, pre-stored user data (Figs 5 and 7 e.g. invitation and invitation response 705; [0089] In FIG. 5, the application housing the invention and running on service computer 501 sends a message to Anne's computer 503 over a communications network 502 notifying her of the invitation from Dr. Welby. T); 
displaying, by a display of the computing device, a user interface including instructions for capturing one or more physical traits of a user
(([0089] In FIG. 5, the application housing the invention and running on service computer 501 sends a message to Anne's computer 503 over a communications network 502 notifying her of the invitation from Dr. Welby. The invitation contains a URL that, when selected by Anne, opens up a web browser with the details of the invitation.)); 
capturing, via one or more sensors in the computing device, the one or more physical traits of the user ([0084] eBP is an application that interacts with a smart blood pressure cuff that can transmit a patient's blood pressure readings to her smartphone via a Bluetooth connection. [0090]-[0091] In FIG. 7, Anne's responses 705 are sent via a communications network 702 to a service computer 701 running the application using the invention. There, her responses 705 are registered in a database 704 attached to a service computer 701 running an application using the invention.);
and further discloses the process of obtaining previous data related to a user ([0078]) and human analysis of the data ([0102]) but does not specifically disclose 
 transmitting, to the computing platform, the captured one or more physical traits of the user ;
transmitting the extracted, pre-stored user data to a computing platform; 
receiving, from the computing platform, a user interface including a generated output, the output generated based on the extracted, pre-stored user data and the captured one or more physical traits of the user; and
displaying, by a display of the computing device, the received user interface.
However, Du teaches the process of 
transmitting, to the computing platform, the captured one or more physical traits of the user 
([0159] At step 310, a data fusion unit fuses the audio data, visual data and sensor data together based on the user preference and system setting. During data fusion, multiple data sources are integrated to produce more consistent, accurate, and useful information than that provided by any individual data source. n another example, the system can further fuse the visual data, audio data, and the sensor data (such as heart rate, blood pressure, etc.) to provide more accurate analyze of user emotion.);
transmitting the extracted, pre-stored user data to a computing platform
(([0171] At step 402, the computer device (e.g., a server) receives data from another device (e.g., a user device). As disclosed herein, data received comprise raw data, partially processed data, fully processed data (including augmented data),… the received data are decompressed (e.g., the previously augmented data) into proper format suitable for processing on the server)); 
receiving, from the computing platform, a user interface including a generated output, the output generated based on the extracted, pre-stored user data and the captured one or more physical traits of the user
([0187] At step 508, data can be further augmented based on the receiver's preference, receiver device's setting, the characteristics of object/scene on the receiving side, the receiver's interactive control. [0190] At step 514, visual data can be transformed into proper format and delivered to; for example, a monitor or screen for display. At step 516, audio data can be transformed into proper audio format and delivered to, for example, a speaker); and displaying, by a display of the computing device, the received user interface
([0167] At step 320, compressed data can be transferred to a proper receiver device and the cloud using proper communication protocols, using, for example, a data transmission unit. In some embodiments, the data can also be encrypted to ensure secure transformation.
[0186] At step 506, the received data (e.g., decompressed/decrypted) can be translated into proper information based on one or more user preferences and system settings. For example, if the computer device does not have 3D display capability, at this step 3D information can be properly transformed into 2D displayable information.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use extracting, from the external data source, pre-stored user data; transmitting the extracted, pre-stored user data to a computing platform; transmitting, to the computing platform, the captured one or more physical traits of the user; receiving, from the computing platform, a user interface including a generated output, the output generated based on the extracted, pre-stored user data and the captured one or more physical traits of the user; and displaying, by a display of the computing device, the received user interface as taught by Du within the system of Weinstein for the purpose of enhancing the system to analyze all available data related to an individual and provide a thorough analysis to a user requesting information.

Claim 17. Weinstein and Du teach the method of claim 15, wherein the one or more physical traits of the user include one or more of: blood pressure, heart rate, and pulse (Weinstein [0084]).

Claim 20. Weinstein and Du teach the method of claim 15, wherein the instructions for capturing one or more physical traits of the user include instructions to performed a predefined activity for a predefined time period with the computing device (Weinstein [0004][0006] he Apple Watch from Apple Inc. measures both exercise and heart pulse. It may be the case that a physician would like to receive heart pulse data, but not exercise data, despite that fact that both data types are read and transmitted from the same device.).


Claims 5, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Weinstein, Du and further in view of Pearson (US 20110276484 A1).
Claim 5. Weinstein and Du teach the computing platform of claim 1, and further discloses the process of acquiring for authentication([0090] [0155] [0167]) 
But does not specifically disclose transmitting a request for the user to capture an image of a photographic identification; receiving a captured image of the photographic identification; receiving a captured image of the photographic identification; transmitting a request for the user to self-capture an image; receiving the self-captured image; and comparing the image of the photographic identification to the self-captured image using facial recognition to determine whether the user is authenticated.
However, Pearson teaches the process of transmitting a request for the user to capture an image of a photographic identification
([0011] For example, an image of the user may be compared to an image of the user's identification document, such as a photo identification card, to verify that the user's face corresponds to a face on the photo identification card. [0064] As shown in FIG. 4, at 410, the identity verification system 300 may capture one or more verification images of the user and identification or financial documents associated with the user. Such capture may utilize a website 310. For example, the user may have a user account 360 with the website 310, and may request identity verification to enhance the user's interaction with the website 310. When the user indicates via the website 310 that the user is prepared for an image to be captured, the identity verification system 300 may signal a capture device 305 in communication with the local machine 102 to capture a verification image.); 
 receiving a captured image of the photographic identification
([0011] [0064]); 
transmitting a request for the user to self-capture an image
([0011] [0064]); 
receiving the self-captured image
([0011] [0064]);
 and comparing the image of the photographic identification to the self-captured image using facial recognition to determine whether the user is authenticated
([0066] At 440, the user's identity may be verified based at least partially on the verification images. This verification process may comprise comparing an image of an identification document, such as a photo identification card, to an image of the user. At 450, the verification images may be associated with the user account 360 of the user, thereby indicating that the user's identity has been verified).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use photo identification and self-captured image and comparing the image of the photographic identification to the self-captured image using facial recognition to determine whether the user is authenticated as taught by Pearson within the system of Weinstein and Du for the purpose of enhancing the system to determine that the user by full facial recognition is verified based on another form of identification.

Claim 11. Weinstein and Du teach the computing device of claim 8, and further discloses the process of acquiring for authentication([0090] [0155] [0167]) but does not specifically disclose wherein the instructions for capturing one or more physical traits of the user include instructions to capture one or more images of the user.
However, Pearson teaches the process of instructions for capturing one or more physical traits of the user include instructions to capture one or more images of the user
([0011] For example, an image of the user may be compared to an image of the user's identification document, such as a photo identification card, to verify that the user's face corresponds to a face on the photo identification card. [0064] As shown in FIG. 4, at 410, the identity verification system 300 may capture one or more verification images of the user and identification or financial documents associated with the user. Such capture may utilize a website 310. For example, the user may have a user account 360 with the website 310, and may request identity verification to enhance the user's interaction with the website 310. When the user indicates via the website 310 that the user is prepared for an image to be captured, the identity verification system 300 may signal a capture device 305 in communication with the local machine 102 to capture a verification image.)
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use instructions for capturing one or more physical traits of the user include instructions to capture one or more images of the user as taught by Pearson within the system of Weinstein and Du for the purpose of enhancing the system to determine that the user validate the identification of the user.

Claim 12. Weinstein, Du and Pearson teach the computing device of claim 11, wherein capturing one or more images of the user includes executing the application to control an image capture device of the computing device ([0011] [0064]).

Claim 18. Weinstein and Du teach the method of claim 15, Weinstein and Du teach the computing device of claim 8, and further discloses the process of acquiring for authentication([0090] [0155] [0167]) but does not specifically disclose wherein the instructions for capturing one or more physical traits of the user include instructions to capture one or more images of the user.
However, Pearson teaches the process of instructions for capturing one or more physical traits of the user include instructions to capture one or more images of the user
([0011] For example, an image of the user may be compared to an image of the user's identification document, such as a photo identification card, to verify that the user's face corresponds to a face on the photo identification card. [0064] As shown in FIG. 4, at 410, the identity verification system 300 may capture one or more verification images of the user and identification or financial documents associated with the user. Such capture may utilize a website 310. For example, the user may have a user account 360 with the website 310, and may request identity verification to enhance the user's interaction with the website 310. When the user indicates via the website 310 that the user is prepared for an image to be captured, the identity verification system 300 may signal a capture device 305 in communication with the local machine 102 to capture a verification image.)
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use instructions for capturing one or more physical traits of the user include instructions to capture one or more images of the user as taught by Pearson within the system of Weinstein and Du for the purpose of enhancing the system to determine that the user validate the identification of the user.
Claim 19. Weinstein, Du and Pearson teach the method of claim 18, wherein capturing one or more images of the user includes executing the application to control an image capture device of the computing device ([0011] [0064]).

Claims 6, 9, 16  are rejected under 35 U.S.C. 103 as being unpatentable over Weinstein, Du and further in view of Tran (US 20130095459 A1).
Claim 6. Weinstein and Du teach the computing platform of claim 1, but does not specifically disclose wherein the pre-stored user data includes at least location data including a plurality of location entries corresponding to movement of the user with the mobile device.
However, Tran teaches wherein the pre-stored user data includes at least location data including a plurality of location entries corresponding to movement of the user with the mobile device
([0177] [0191]).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of wherein the pre-stored user data includes at least location data including a plurality of location entries corresponding to movement of the user with the mobile device  as taught by Tran within the system of Weinstein and Du for the purpose of enhancing the system to track and keep a historical record of the location of the user. 

Claim 9. Weinstein and Du teach the computing device of claim 8, but does not specifically disclose wherein the pre-stored user data includes at least location data of the user including a plurality of location entries corresponding to movement of the user performed with the computing device.
However, Tran teaches wherein the pre-stored user data includes at least location data of the user including a plurality of location entries corresponding to movement of the user performed with the computing device ([0177] [0191]).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of wherein the pre-stored user data includes at least location data of the user including a plurality of location entries corresponding to movement of the user performed with the computing device as taught by Tran within the system of Weinstein and Du for the purpose of enhancing the system to track and keep a historical record of the location of the user. 

Claim 16. Weinstein and Du teach the method of claim 15, but does not specifically disclose wherein the pre-stored user data includes at least location data of the user including a plurality of location entries corresponding to movement of the user performed with the computing device. 
However, Tran teaches wherein the pre-stored user data includes at least location data of the user including a plurality of location entries corresponding to movement of the user performed with the computing device ([0177] [0191]).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of wherein the pre-stored user data includes at least location data of the user including a plurality of location entries corresponding to movement of the user performed with the computing device as taught by Tran within the system of Weinstein and Du for the purpose of enhancing the system to track and keep a historical record of the location of the user. 










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS C POINT/Examiner, Art Unit 2689